PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/825,333
Filing Date: 29 Nov 2017
Appellant(s): ORTIZ CATALAN, Max Jair



__________________
Michael A. Schaldenbrand
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/9/2021.

3/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 1, 2, 4-6, 11-14, 18, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Davoodi in view of Shiri, in further view of Rechy-Ramirez and, additionally or alternatively, in view of Luo.
II. Claims 7-10 are rejected under 35 U.S.C. §103 as being unpatentable over the previous combination of Davood, Shiri, Rechy-Ramirez and/or Luo as applied to claim 1 and 14, respectively, in view of Rojas.
III. Claims 16 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over the previous combination of Davood, Shiri, Rechy-Ramirez and/or Luo as applied to claim 14 in view of Fleischer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-6, 11-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi et al. (US Pub. 2007/0016265 A1) in view of Shiri et al. (US Pub. 2008/0183030 A1), in further view of Rechy-Ramirez (2011)1, herein “Ramirez” and, additionally or alternatively, in view of Luo et al. (US Pub. 2012/0004579 A1).
In re Claim 1, Davoodi et al. discloses: a […] system for […] rehabilitation of a patient having an affected limb (at least at Figure 1, and ¶ [0006] – [0008], and Figure 3, as in ¶ [0019] “a system for training disabled patients control the movement of disabled joints with residual voluntary limb movement comprises motion sensors and actuators placed on the patient, and a processor, wherein the processor measures the patient's voluntary movements, identifies the patient's intended movement for the whole limb, generates control signals for the actuators on the limb to realize the patient's intended movement, predicts in real-time the movement trajectories caused by the actuators and other external influences such as gravity, and displays an animated virtual arm.  In an exemplary embodiment, the motion sensors are installed on the intact joints.  The actuators can be disabled insofar as to prevent them from causing limb movement.  In some embodiments, the display can be a stereoscopic, head mounted display.  Some embodiments can further provide sensory feedback to the patient.  In such embodiments, when the subject successfully commands the simulated arm to move with the same trajectory as his/her intact arm, the subject can perceive similar sensory feedback as a patient would when operating the FES limb” wherein a disabled patient (10) with an affected limb (e.g., paralyzed, amputated, or the like) has sensors (12), electrodes in ¶ [0015], attached to parts of the limb which still have voluntarily controlled nerves, wherein the movement signals are compared to known movement patterns to predict the limb movement, and where the whole motion of the simulated limb (based on physic engine determination in ¶ [0016], [0018], [0022], et seq.) movement is displayed via an augmented reality display to the user which , said system comprising:  5
[…];
a display arranged to provide a real-time visual feedback to said patient, the real time visual feedback comprising [a] video stream and a virtual limb corresponding to said affected limb such that at least the majority of the [] virtual limb are displayed in the real-time visual feedback (at least at Figure 1, element (28) and (14), in Figures 2 and 3, wherein the processor calculates the predicted limb motion of the affected limb and provides a virtual representation of the limbs trajectory in real time as in at least ¶ [0026], See also ¶ [0015]), 
a plurality of electrodes each arranged to acquire an electric signal generated from a portion of said patient's body (at as shown in Figure 1, wherein movement sensors (12) are electrodes as in ¶ [0015] “The sensor 12 may be an EMG detector to detect residual muscle movements” and the plurality of sensors are utilized to “used to detect numerous intended limb movement signals” from a portion of the user’s body), said at least one electric signal corresponding to an intent to move said affected limb […] (at least at ¶ [0015] “A plurality of sensors 12 may be used to detect numerous intended limb movement signals.  The sensor delivers the sensed signal to a processor 14, which determines the intended limb movement from the sensed signals and creates a dynamic simulation …of limb movement”. See also elements (40) – (44) in Figure 3. Wherein the amputated/paralyzed limb may be effected by phantom limb pain); and  
15a control unit (at least at processor (14)) configured to: perform pattern recognition of said electric signals (at least at element (42) and ¶ [0016], [0023], wherein the comparison of sensed signals is done through pattern recognition, neural networks, or other recognition techniques), wherein at least one feature in said electric signal is used to predict motion intent of said affected limb adjacent to at least one joint, to thereby predict aggregated motions comprising individual motions of several joints of said affected limb performed at least in part simultaneously […] (at least at ¶ [0016] “Then, the limb movement is predicted 44 based upon the sensed signal comparison 42.  Based on the predicted limb movement 44, command signals are generated for simulated limb actuators 46.  Then, a dynamic simulation of limb movement is generated 50 based on the command signals 46.  The dynamic simulation also takes into Davoodi causes a prediction and rendering of a whole limb is based on modeling the internal and external forces on the limb, including multiple “joints”, and the rendering of the whole limb is displayed to the user2. This includes modeling of hand and wrist positions that includes at least two joints based upon the results of the simulation predictions. Wherein this displayed intended motion aids a user in relieving phantom limb pain);  
20[..[…]; 
superimpose said virtual limb onto [a] predetermined portion of said patient's body in said visual feedback being displayed on said display, wherein said virtual limb follows said predetermined portion of said patient's body in 25said visual feedback being displayed on said display such that said virtual limb remains in an anatomically correct position for the affected limb; based on output signals from said performed pattern recognition, control said virtual limb on said display to perform motions corresponding to said aggregated motions […], whereby said motions of said virtual limb 30are individually and simultaneously controlled by said patient via said intended motions (at least at ¶ [0022], wherein the simulated limb is displayed where it should be with respect to the user’s body via headset display (28) and in ¶ [0016], [0022], [0026], and Figure 3, wherein the output signal corresponds to the aggregated motion of the limb which are controlled by the user via their intended residual movement signals. Wherein this displayed intended motion aids a user in relieving phantom limb pain).
Davoodi is arguably silent on the system being used for phantom limb pain rehabilitation and using an external camera and display to show the virtual limb in an anatomically correct position on the user’s body from a third person perspective, but Shiri et al. teaches: [a virtual phantom limb display system, comprising] a video capturing device arranged to face towards said patient and to acquire a video stream capturing at least at majority of said patient acquire a video stream of said patient, said visual feedback further comprising said video stream; (at least at ¶ [0028]-[0060] and Figures 1-4, wherein a real time display of a user having a disabled limb is displayed by superimposing an image of a health limb of the affected limb position based on the user interacting with an interface. Wherein Figure 3, a video stream of the patient is recorded using a video camera (4) and in Figure 4, and ¶ [0068]-[0078], wherein the position of the user’s chest is tracked and used as a reference point for the superposition of the healthy limb over the affected limb in the video display); a display arranged to provide a real-time visual feedback to said patient, the real time visual feedback comprising the video stream and a virtual limb corresponding to said affected limb such that the at least the majority of the patient and virtual limb are displayed in the real-time visual feedback10a display arranged to provide a daf20 (at least at Figures 1-4, wherein a real time display of a user having a disabled limb is displayed by superimposing an image of a health limb of the affected limb position based on the user in real time as in [068]-[0078], etc.); track the motion of a predetermined portion of the patient's body in the visual feedback being displayed on said display (at least at Figure 4 and ¶ [0068]-[0078], wherein the user’s shoulder position of their affected limb is tracked to facilitate superposition); superimpose said virtual limb onto the predetermined portion of said patient's body in said visual feedback being displayed on said display, wherein said virtual limb follows said predetermined portion of said patient's body in 25said visual feedback being displayed on said display such that said virtual limb remains in an anatomically correct position (at least at Figure 3, wherein the superposition happens in real time such that the superimposed limb remains in a realistic position over the affected joint using the marker tracking method in Figure 4-5 and ¶ [0076]-[0086], etc.). Additionally, or alternatively, Luo et al. teaches [a system for visualizing a virtual limb using a third person perspective] wherein a virtual limb is displayed on an external monitor and moves according to electrode signals in an amputated limb (at least at electrodes (38) placed on residual parts of an amputated limb which are used to control a virtual limb (22) displayed on an external display (14), wherein cameras (26, 28) take images of the user’s shoulder joint (30) in order to move the virtual limb according to user motion).
Davoodi et al. to use a video capturing device to record the majority of the user’s body from a third party perspective using markers to track an affected limb position and to display the virtual limb performing the predicted motions in a superimposed fashion over the missing limb of the user on a remote display, as taught by Shiri et al. and /or Luo et al., for the purpose of increasing the user's ability to visualize themselves performing the motion with their affected limb, thereby increasing the realism of the simulation, improving the training feedback, and helping motivate the user’s rehabilitation3. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to be used for virtual limb pain rehabilitation of an affected limb, as taught by Shiri et al. and/or Luo et al., for the purpose of increasing the extensibility of the system to be used to provide a variety of services for a disabled user for the benefit of aiding a user in multiple ways, perhaps simultaneously, and enabling the system to be used for a greater variety of useful applications. 
Davoodi et al. is arguably silent on, but Ramirez teaches: [an EMG signal processing and classification system for intended motion, comprising] wherein, for pattern recognition, said control unit is configured to: 
divide each of said electric signals into signal segments defined by time interval (at least at 3.3, page 6, and Figure 5, wherein the processor divides segments of EMG data into fixed time lengths): 
extract signal features from at least one of said segments (at least at 4.1 on pages 7-11, wherein various signal features, such as Mean Absolute Value, variance, among others, are created for each segment of the EMG data); 
combine said signal features into a feature vector relating to said motion (wherein 4.1 the features are combined over all segments to form feature vectors): and
 based on said feature vector, predict said intended motion of said affected limb (at least at 5, wherein the feature vectors are fed into predictive models to predict intended motion and control a prosthesis as in Table 1 and 6.1 (3)).
Davoodi et al. divide said electric signals into time intervals, extract features from said time intervals to create a feature vector, and use said feature vector to predict intended limb motion, as taught by Ramirez, for the purpose of increasing the accuracy and versatility of the motion intention prediction system, for the benefit of increasing the realism of the virtual limb motion and aiding the user in improving their phantom pain and/or prosthetic control.
In re Claim 2, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Davoodi et al. further discloses: wherein at least two aggregated motions of said affected limb are predicted, wherein said control unit is configured to control said feedback member to perform at least two actions corresponding to said at least two motions (at least at ¶ [0016], wherein the signals are matched to known “patterns” which represent known movements, wherein the patterns comprise at least two patterns matching at least two actions. Also, wherein any two different motions by the user constitutes two actions, see also ¶ [0023], [0025], etc. wherein additional motions and actions are learned by the system). 
In re Claim 4, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Davoodi et al. further discloses: wherein said control unit is configured to, based on said output signals from said pattern recognition, control an [animation] on said display (at least at Figure 1 and ¶ [0022]). 
Davoodi et al. is silent on the controller controlling a video game, but Shiri teaches: wherein said control unit is configured to, based on [input signals], control a video game on said display (at least at [0077], wherein the inputs are used to control a game in augmented reality. See also Luo et al. at Figure 1). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the control of the user to be used to control a video game, as taught by Shiri et al., for the purpose of providing a goal to the user to facilitate training of their neuromuscular recovery for the benefit of helping to motivate the user to enhance their coordination to achieve a goal and increase the sense of realism of the feedback (¶ [0077], Shiri et al.)
In re Claim 5, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Davoodi et al. further discloses wherein said electrodes are implantable into a patient’s body for detection of bioelectrical signals (at least at ¶ [0021], wherein the sensors are implantable as also evidenced by the referenced incorporated by reference. See also MPEP §2114). 
In re Claim 6, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Davoodi et al. further discloses: wherein said control unit is 25configured to, based on said output signals from said pattern recognition, control computer unit input commands (at least at ¶ [0016] and ¶ [0023], wherein pattern recognition is used to detect intended limb movements and control the feedback display input). 
In re Claim 11, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Davoodi et al. is silent on, but Shiri et al. teaches: wherein the display is a desktop display screen (at least at Figure 3, ¶ [0027] and (14)). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the display to be a desktop, as taught by Shiri et al. for the purpose of enabling the system to be used on a conventional computer display for the benefit of increasing the extensibility of the system.
Additionally, it is now admitted prior art that the concept and advantages of using a desktop display screen were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to have the teachings of Davoodi et al. use a desktop display screen, to obtain predictable results of displaying the feedback on a conventional computer screen.
In re Claim 12, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Davoodi et al. further discloses: wherein the system is an augmented reality system (at least at Figure 1 and ¶ [0022], wherein a virtual reality display is shown which in effect augments reality). 

In re Claim 13, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. 
Davoodi et al. is silent on, but Shiri teaches: wherein tracking of the predetermined portion of the patient’s body is performed by tracking markers arranged on the predetermined portion of the patient’s body (at least at ¶ [0068]-[0086], wherein the video camera tracks colored clothing marking on portions of the user’s body to determine limb and body position for superposition. See also Figure 1 of Luo et al.). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for to track markers on the user’s body, as taught by Shiri et al. for the purpose of increasing the accuracy of the limb positioning detection for the benefit of increasing the fidelity and realism of the feedback system.
In re Claim 14, Davoodi et al. discloses: a method for controlling a […] system for rehabilitation of a patient having an affected limb (at least at Figure 1, and ¶ [0006] – [0008], and Figure 3, as in ¶ [0019] “a system for training disabled patients control the movement of disabled joints with residual voluntary limb movement comprises motion sensors and actuators placed on the patient, and a processor, wherein the processor measures the patient's voluntary movements, identifies the patient's intended movement for the whole limb, generates control signals for the actuators on the limb to realize the patient's intended movement, predicts in real-time the movement trajectories caused by the actuators and other external influences such as gravity, and displays an animated virtual arm.  In an exemplary embodiment, the motion sensors are installed on the intact joints.  The actuators can be disabled insofar as to prevent them from causing limb movement.  In some embodiments, the display can be a stereoscopic, head mounted display.  Some embodiments can further provide sensory feedback to the , said method steps comprising the steps of:  5
acquiring, via a plurality of electrodes, electric signals generated from a portion of said patient's body (at as shown in Figure 1, wherein movement sensors (12) are electrodes as in ¶ [0015] “The sensor 12 may be an EMG detector to detect residual muscle movements” and the plurality of sensors are utilized to “used to detect numerous intended limb movement signals” from a portion of the user’s body), said at least one electric signal corresponding to an intent to move said affected limb […] (at least at ¶ [0015] “A plurality of sensors 12 may be used to detect numerous intended limb movement signals.  The sensor delivers the sensed signal to a processor 14, which determines the intended limb movement from the sensed signals and creates a dynamic simulation …of limb movement”. See also elements (40) – (44) in Figure 3. Wherein the amputated/paralyzed limb may be effected by phantom limb pain); and  
15performing pattern recognition of said electric signals (at least at element (42) and ¶ [0016], [0023], wherein the comparison of sensed signals is done through pattern recognition, neural networks, or other recognition techniques), predicting motion intent in at least one joint using at least one feature in said electric signals, to thereby predict aggregated motions comprising individual motions of several joints of said affected limb performed at least partly simultaneously […](at least at ¶ [0016] “Then, the limb movement is predicted 44 based upon the sensed signal comparison 42.  Based on the predicted limb movement 44, command signals are generated for simulated limb actuators 46.  Then, a dynamic simulation of limb movement is generated 50 based on the command signals 46.  The dynamic simulation also takes into account measured and computed internal and external forces of a simulated and/or actual Davoodi causes a prediction and rendering of a whole limb is based on modeling the internal and external forces on the limb, including multiple “joints”, and the rendering of the whole limb is displayed to the user4. This includes modeling of hand and wrist positions that includes at least two joints based upon the results of the simulation predictions. Wherein this displayed intended motion aids a user in relieving phantom limb pain);
providing real-time visual feedback to said patient on a display (at least at Figure 1, element (28) and (14), in Figures 2 and 3, wherein the processor calculates the predicted limb motion of the affected limb and provides a virtual representation of the limbs trajectory in real time as in at least ¶ [0026]. See also at least at (28) in ¶ [0015]), […]; 
20[..[…]; 
superimposing said virtual limb onto the predetermined portion of said patient's body in said visual feedback being displayed on said display, wherein said virtual limb follows said predetermined portion of said patient's body in 25said visual feedback such that said virtual limb remains in an anatomically correct position for the affected limb; based on output signals from said performed pattern recognition, control said virtual limb to perform motions corresponding to said aggregated motions […], whereby said motions of said virtual limb 30are individually and simultaneously controlled by said patient via said intended motions (at least at ¶ [0022], wherein the simulated limb is displayed where it should be with respect to the user’s body via headset display (28) and in ¶ [0016], [0022], [0026], and Figure 3, wherein the output signal corresponds to the aggregated motion of the limb which are controlled by the user via their .
Davoodi is arguably silent on the system being used for phantom limb pain rehabilitation and using an external camera and display to show the virtual limb in an anatomically correct position on the user’s body from a third person perspective, but Shiri et al. teaches: [a virtual phantom limb display system, comprising] a video capturing device arranged to face towards said patient and to acquire a video stream capturing at least at majority of said patient acquire a video stream of said patient, said visual feedback further comprising said video stream; (at least at ¶ [0028]-[0060] and Figures 1-4, wherein a real time display of a user having a disabled limb is displayed by superimposing an image of a health limb of the affected limb position based on the user interacting with an interface. Wherein Figure 3, a video stream of the patient is recorded using a video camera (4) and in Figure 4, and ¶ [0068]-[0078], wherein the position of the user’s chest is tracked and used as a reference point for the superposition of the healthy limb over the affected limb in the video display); a display arranged to provide a real-time visual feedback to said patient, the real time visual feedback comprising the video stream and a virtual limb corresponding to said affected limb such that the at least the majority of the patient and virtual limb are displayed in the real-time visual feedback10a display arranged to provide a daf20 (at least at Figures 1-4, wherein a real time display of a user having a disabled limb is displayed by superimposing an image of a health limb of the affected limb position based on the user in real time as in [068]-[0078], etc.); track the motion of a predetermined portion of the patient's body in the visual feedback being displayed on said display (at least at Figure 4 and ¶ [0068]-[0078], wherein the user’s shoulder position of their affected limb is tracked to facilitate superposition); superimpose said virtual limb onto the predetermined portion of said patient's body in said visual feedback being displayed on said display, wherein said virtual limb follows said predetermined portion of said patient's body in 25said visual feedback being displayed on said display such that said virtual limb remains in an anatomically correct position for the affected limb (at least at Figure 3, wherein the superposition happens in real time such that the superimposed limb remains in a realistic position over the affected joint using the marker tracking method in Figure 4-5 and ¶ [0076]-[0086], etc.). Additionally, or alternatively, Luo et al. teaches [a system for visualizing a virtual limb using a third person perspective] wherein a virtual limb is displayed on an external monitor and moves according to electrode signals in an amputated limb (at least at electrodes (38) placed on residual parts of an amputated limb which are used to control a virtual limb (22) displayed on an external display (14), wherein cameras (26, 28) take images of the user’s shoulder joint (30) in order to move the virtual limb according to user motion. ).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to use a video capturing device to record the majority of the user’s body from a third party perspective using markers to track an affected limb position and to display the virtual limb performing the predicted motions in a superimposed fashion over the missing limb of the user on a remote display, as taught by Shiri et al. and /or Luo et al., for the purpose of increasing the user's ability to visualize themselves performing the motion with their affected limb, thereby increasing the realism of the simulation, improving the training feedback, and helping motivate the user’s rehabilitation5. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to be used for virtual limb pain rehabilitation of an affected limb, as taught by Shiri et al. and/or Luo et al., for the purpose of increasing the extensibility of the system to be used to provide a variety of services for a disabled user for the benefit of aiding a user in multiple ways, perhaps simultaneously, and enabling the system to be used for a greater variety of useful applications. 
Davoodi et al. is arguably silent on, but Ramirez teaches: [an EMG signal processing and classification system for intended motion, comprising] wherein, for pattern recognition, said control unit is configured to: 
divide each of said electric signals into signal segments defined by time interval (at least at 3.3, page 6, and Figure 5, wherein the processor divides segments of EMG data into fixed time lengths): 
extract signal features from at least one of said segments (at least at 4.1 on pages 7-11, wherein various signal features, such as Mean Absolute Value, variance, among others, are created for each segment of the EMG data); 
combine said signal features into a feature vector relating to said motion (wherein 4.1 the features are combined over all segments to form feature vectors): and
 based on said feature vector, predict said intended motion of said affected limb (at least at 5, wherein the feature vectors are fed into predictive models to predict intended motion and control a prosthesis as in Table 1 and 6.1 (3)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. divide said electric signals into time intervals, extract features from said time intervals to create a feature vector, and use said feature vector to predict intended motion, as taught by Ramirez, for the purpose of increasing the accuracy and versatility of the motion intention prediction system, for the benefit of increasing the realism of the virtual limb motion and aiding the user in improving their phantom pain or prosthetic control.
In re Claim 18, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Davoodi et al. is arguably silent on, but Ramirez teaches: [an EMG signal processing and classification system for intended motion, comprising] wherein said features further comprise at least one of: with respect to the time domain: mean absolute value, and with respect to the frequency domain: median frequency (at least at 4.1 on pages 7-11, wherein various signal features, such as Mean Absolute Value, variance, median frequency, mean frequency, among others, are created for each segment of the EMG data); 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to extract features from said time intervals such as mean absolute value and median frequency, as taught by Ramirez, for the purpose of increasing the accuracy and versatility of the motion intention prediction system, for the benefit of increasing the realism of the virtual limb motion and aiding the user in improving their phantom pain or prosthetic control.
In re Claim 19, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 14 discloses the claimed invention as shown above. Davoodi et al. is arguably silent on, but Ramirez teaches: [an EMG signal processing and classification system for intended motion, comprising] wherein said features further comprise at least one of: with respect to the time domain: mean absolute value, and with respect to the frequency domain: median frequency (at least at 4.1 on pages 7-; 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to extract features from said time intervals such as mean absolute value and median frequency, as taught by Ramirez, for the purpose of increasing the accuracy and versatility of the motion intention prediction system, for the benefit of increasing the realism of the virtual limb motion and aiding the user in improving their phantom pain or prosthetic control.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claims 1 and 14, respectively, in view of Rojas (2012)6.
In re Clam 7, the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo et al. as applied to claim 1 discloses the claimed invention as shown above. Davoodi et al. is arguably silent on, but Rojas teaches: [an EMG experiment on an arm] wherein said plurality of electrodes is a high density array (at least at Figure 1 and page 2-5, wherein over a hundred EMG sensors are placed on the subject’s arm). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the electrodes to be a high density array, as taught by Rojas for the purpose of increasing the fidelity of the voluntary motion for the benefit of increasing the accuracy and redundancy of the intended motion prediction. 
In re Clam 8, the previous combination of Davoodi et al., Shiri et al., Ramirez, Rojas, and/or Luo et al. as applied to claim 7 discloses the claimed invention as shown above. Davoodi et al. is arguably silent on, but Rojas teaches: [an EMG experiment on an arm] wherein said plurality of electrodes are arranged within a distance less than 30mm of each other (at least at Figure 1 and page 9, wherein the rows of emg sensors were less than 10mm apart). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the electrodes to be closely packed array, as taught by Rojas for the 
In re Clam 9, the previous combination of Davoodi et al., Shiri et al., Ramirez, Rojas, and/or Luo et al. as applied to claim 7 discloses the claimed invention as shown above. Davoodi et al. is arguably silent on, but Rojas teaches: [an EMG experiment on an arm] wherein said plurality of electrodes are arranged around an entire outer circumference of said affected limb (at least at Figure 1 wherein the electrodes are arranged around the entire outer circumference of the limb). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the electrodes to capture signals from all around the circumference of the limb, as taught by Rojas for the purpose of increasing the fidelity of the voluntary motion for the benefit of increasing the accuracy and redundancy of the intended motion prediction. 
In re Clam 10, the previous combination of Davoodi et al., Shiri et al., Ramirez, Rojas, and/or Luo et al. as applied to claim 7 discloses the claimed invention as shown above. Davoodi et al. is arguably silent on, but Rojas teaches: [an EMG experiment on an arm] wherein said controller is further configured to: determine, by feature selection or signal separation, which of said plurality of electrodes are collecting useful data, and discard or process data collected from electrodes determined not to collect useful data (at least at page 13-14, wherein individual electrodes providing low quality signals were determined and removed from the analysis). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to identify and remove low quality electrode data from analysis, as taught by Rojas for the purpose of increasing the fidelity of the voluntary motion for the benefit of increasing the accuracy and redundancy of the intended motion prediction. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Davoodi et al., Shiri et al., Ramirez, and/or Luo as applied to claim 14 in view of Fleischer (2006)7. Claim 17 is also provided under this heading for concision.
In re Claim 16, the previous combination of Davoodi et al., Shiri, and Ramirez as applied to claim 14 discloses the claimed invention as shown above. Davoodi et al. further discloses: performing rehabilitation [motions] by said patient, […] (at least at ¶ [0022] – [0026], wherein a user performs motions to learn to control their limb or prosthesis and the signals are interpreted and used to control the virtual limb display).
Davoodi et al. is arguably silent on, but Shiri et al. teaches: performing rehabilitation tasks by said patient, wherein said tasks are training motions predetermined in said control unit; and reporting said patients progress on said display (at least at ¶ [0068] - [0078] and Figure 3, wherein the user performs rehabilitation tasks based on their calibrated control over the interface and the virtual feedback member performs the predicted training motions. Wherein the user’s ability to stop the virtual soccer ball is shown and reported on screen. Also see where the display of information is non-functional under MPEP §2111.05).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the user to perform training exercises controlled by their residual limb movement as taught by Shiri et al. for the purpose of rehabilitating the user’s control over their residual limb or future prosthesis by performing constructive tasks, for the benefit of facilitating the user’s recovery in a structured and motivated fashion. 
Davoodi et al. is also arguably silent on calibrating the system for performance of the training motions, but Fleischer et al. teaches: [a system for predicting the intended motion of a user for an exoskeleton based on EMG signals, which performs the steps of the user] executing predetermined motions defined by said control unit; associating features in said electric signals with said executed predetermined motions  (at least at the Abstract and IV, wherein patient’s perform the predetermined calibration movements and the EMG activity features are calibrated based on their movements).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the user to calibrate the system by performing the specific training motions as taught by Fleischer et al.
In re Claim 17, Davoodi et al. discloses: use of a [] system for rehabilitation of a patient having an affected limb (at least at Figure 1, and ¶ [0006] – [0008], and Figure 3, as in ¶ [0019] “a system for training disabled patients control the movement of disabled joints with residual voluntary limb movement comprises motion sensors and actuators placed on the patient, and a processor, wherein the processor measures the patient's voluntary movements, identifies the patient's intended movement for the whole limb, generates control signals for the actuators on the limb to realize the patient's intended movement, predicts in real-time the movement trajectories caused by the actuators and other external influences such as gravity, and displays an animated virtual arm.  In an exemplary embodiment, the motion sensors are installed on the intact joints.  The actuators can be disabled insofar as to prevent them from causing limb movement.  In some embodiments, the display can be a stereoscopic, head mounted display.  Some embodiments can further provide sensory feedback to the patient.  In such embodiments, when the subject successfully commands the simulated arm to move with the same trajectory as his/her intact arm, the subject can perceive similar sensory feedback as a patient would when operating the FES limb” wherein a disabled patient (10) with an affected limb (e.g., paralyzed, amputated, or the like) has sensors (12), electrodes in ¶ [0015], attached to parts of the limb which still have voluntarily controlled nerves, wherein the movement signals are compared to known movement patterns to predict the limb movement, and where the whole motion of the simulated limb (based on physic engine determination in ¶ [0016], [0018], [0022], et seq.) movement is displayed via an augmented reality display to the user which superimposes the virtual limb over the user’s body as in ¶ [0022]. Wherein this displayed intended motion aids a user in relieving phantom limb pain), said system comprising:  5
[…];
a display arranged to provide a real-time visual feedback to said patient, the real time visual feedback comprising [a] video stream and a virtual limb corresponding to said affected limb such that at least the majority of the [] virtual limb are displayed in the real-time visual feedback (at least at Figure 1, element (28) and (14), in Figures 2 and 3, wherein the processor calculates the predicted limb motion of the affected limb and provides a virtual representation of the limbs trajectory in real time as in at least ¶ [0026], See also ¶ [0015]), 
a plurality of electrodes each arranged to acquire an electric signal generated from a portion of said patient's body (at as shown in Figure 1, wherein movement sensors (12) are electrodes as in ¶ [0015] “The sensor 12 may be an EMG detector to detect residual muscle movements” and the plurality of sensors are utilized to “used to detect numerous intended limb movement signals” from a portion of the user’s body), said at least one electric signal corresponding to an intent to move said affected limb […] (at least at ¶ [0015] “A plurality of sensors 12 may be used to detect numerous intended limb movement signals.  The sensor delivers the sensed signal to a processor 14, which determines the intended limb movement from the sensed signals and creates a dynamic simulation …of limb movement”. See also elements (40) – (44) in Figure 3. Wherein the amputated/paralyzed limb may be effected by phantom limb pain); and  
15a control unit (at least at processor (14)) configured to: perform pattern recognition of said electric signals (at least at element (42) and ¶ [0016], [0023], wherein the comparison of sensed signals is done through pattern recognition, neural networks, or other recognition techniques), wherein at least one feature in said electric signal is used to predict motion intent of said affected limb adjacent to at least one joint, to thereby predict aggregate motions comprising individual motions of several joints of said affected limb performed at least in part simultaneously […] (at least at ¶ [0016] “Then, the limb movement is predicted 44 based upon the sensed signal comparison 42.  Based on the predicted limb movement 44, command signals are generated for simulated limb actuators 46.  Then, a dynamic simulation of limb movement is generated 50 based on the command signals 46.  The dynamic simulation also takes into account measured and computed internal and external forces of a simulated and/or actual limb 48.  For example, such forces 48 can include numerous external forces (such as gravity) and internal forces of the limb (such as skeletal, muscular, joints, actuators, etc.) The simulated limb movement may then be animated 54 in a virtual environment” wherein features from the electrical signal is used such that motion adjacent to at least one joint is predicted such that the whole motion of the limb is predicted by simulating the internal structure of the limb. See also ¶ [0019] and [0020]. In at least ¶ [0016], [0019], [0026], and Figure 1, wherein Davoodi causes a prediction and rendering of a whole limb is based on modeling the internal and external forces on the limb, including multiple “joints”, and the rendering of the whole limb is 8. This includes modeling of hand and wrist positions that includes at least two joints based upon the results of the simulation predictions. Wherein this displayed intended motion aids a user in relieving phantom limb pain);  
20[..[…]; 
superimpose [a] virtual limb onto the predetermined portion of said patient's body in said visual feedback being displayed on said display, wherein said virtual limb follows said predetermined portion of said patient's body in 25said visual feedback being displayed on said display such that said virtual limb remains in an anatomically correct position for the affected limb; based on output signals from said performed pattern recognition, control said virtual limb on said display to perform motions […] corresponding to said aggregated motions, whereby said motions of said virtual limb 30are individually and simultaneously controlled by said patient via said intended motions (at least at ¶ [0022], wherein the simulated limb is displayed where it should be with respect to the user’s body via headset display (28) and in ¶ [0016], [0022], [0026], and Figure 3, wherein the output signal corresponds to the aggregated motion of the limb which are controlled by the user via their intended residual movement signals. Wherein this displayed intended motion aids a user in relieving phantom limb pain), wherein said use comprises:
performing rehabilitation [motions] by said patient, […]; predicting training motions based on [] associated features and on the acquired electric signals from said portion of the patient’s body, wherein said feedback member performs said predicted training motions (at least at ¶ [0022] – [0026], wherein a user performs motions to learn to control their limb or prosthesis and the signals are interpreted and used to control the virtual limb display).
Davoodi is arguably silent on, but Shiri et al. teaches: [a virtual phantom limb display system, comprising] a video capturing device arranged to face towards said patient and to acquire a video stream capturing at least at majority of said patient acquire a video stream of said patient, said visual feedback further comprising said video stream; (at least at ¶ [0028]-[0060] and Figures 1-4, wherein a real time display of a user having a disabled limb is displayed by superimposing an image of a health limb of the ; a display arranged to provide a real-time visual feedback to said patient, the real time visual feedback comprising the video stream and a virtual limb corresponding to said affected limb such that the at least the majority of the patient and virtual limb are displayed in the real-time visual feedback10a display arranged to provide a daf20 (at least at Figures 1-4, wherein a real time display of a user having a disabled limb is displayed by superimposing an image of a health limb of the affected limb position based on the user in real time as in [068]-[0078], etc.); track the motion of a predetermined portion of the patient's body in the visual feedback being displayed on said display (at least at Figure 4 and ¶ [0068]-[0078], wherein the user’s shoulder position of their affected limb is tracked to facilitate superposition); superimpose said virtual limb onto the predetermined portion of said patient's body in said visual feedback being displayed on said display, wherein said virtual limb follows said predetermined portion of said patient's body in 25said visual feedback being displayed on said display such that said virtual limb remains in an anatomically correct position (at least at Figure 3, wherein the superposition happens in real time such that the superimposed limb remains in a realistic position over the affected joint using the marker tracking method in Figure 4-5 and ¶ [0076]-[0086], etc.). Additionally, or alternatively, Luo et al. teaches [a system for visualizing a virtual limb using a third person perspective] wherein a virtual limb is displayed on an external monitor and moves according to electrode signals in an amputated limb (at least at electrodes (38) placed on residual parts of an amputated limb which are used to control a virtual limb (22) displayed on an external display (14), wherein cameras (26, 28) take images of the user’s shoulder joint (30) in order to move the virtual limb according to user motion. ).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to use a video capturing device to record the majority of the user’s body from a third party perspective using markers to track an affected limb position and to display the virtual limb performing the predicted motions in a superimposed fashion over the missing limb of the user on a remote display, as taught by Shiri et al. and /or Luo et al., for the purpose of increasing the user's ability to visualize themselves performing the motion 9. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. to be used for virtual limb pain rehabilitation of an affected limb, as taught by Shiri et al. and/or Luo et al., for the purpose of increasing the extensibility of the system to be used to provide a variety of services for a disabled user for the benefit of aiding a user in multiple ways, perhaps simultaneously, and enabling the system to be used for a greater variety of useful applications. 
Davoodi et al. is arguably silent on, but Ramirez teaches: [an EMG signal processing and classification system for intended motion, comprising] wherein, for pattern recognition, said control unit is configured to: 
divide each of said electric signals into signal segments defined by time interval (at least at 3.3, page 6, and Figure 5, wherein the processor divides segments of EMG data into fixed time lengths): 
extract signal features from at least one of said segments (at least at 4.1 on pages 7-11, wherein various signal features, such as Mean Absolute Value, variance, among others, are created for each segment of the EMG data); 
combine said signal features into a feature vector relating to said motion (wherein 4.1 the features are combined over all segments to form feature vectors): and
 based on said feature vector, predict said intended motion of said affected limb (at least at 5, wherein the feature vectors are fed into predictive models to predict intended motion and control a prosthesis as in Table 1 and 6.1 (3)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. divide said electric signals into time intervals, extract features from said time intervals to create a feature vector, and use said feature vector to predict intended motion, as taught by Ramirez, for the purpose of increasing the accuracy and versatility of the motion intention prediction system, for the benefit of increasing the realism of the virtual limb motion and aiding the user in improving their phantom pain or prosthetic control.
Shiri et al. teaches: performing rehabilitation tasks by said patient, wherein said tasks are training motions predetermined in said control unit; predicting training motions based on [] associated features and [] signals from [a] portion of the patient’s body, wherein said feedback member performs said predicted training motions; and reporting said patients progress on said display (at least at ¶ [0068] - [0078] and Figure 3, wherein the user performs rehabilitation tasks based on their recalibrated control over the interface with the residual motion of their limb and the virtual feedback member performs the predicted training motions and the user’s ability to stop the virtual soccer ball is shown and reported on screen. Also see where the display of information is non-functional under MPEP §2111.05).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the user to perform predefined training exercises controlled by their residual limb movement and display their progress as taught by Shiri et al. for the purpose of rehabilitating the user’s control over their residual limb or future prosthesis by performing constructive tasks, for the benefit of facilitating the user’s recovery in a structured and motivated fashion. 
Davoodi et al. is also arguably silent on calibrating the system for performance of the training motions, but Fleischer et al. teaches: [a system for predicting the intended motion of a user for an exoskeleton based on EMG signals, which performs the steps of: the user] executing predetermined motions defined by said control unit; associating features in said electric signals with said executed predetermined motions  (at least at the Abstract and IV, wherein patient’s perform the predetermined calibration movements and the EMG activity features are calibrated based on their movements for use in prediction of later acquired EMG signals).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Davoodi et al. for the user to calibrate the system by performing the specific training motions, as taught by Fleischer et al., for the purpose of refining the intended limb motion prediction for the specific tasks to be performed, for the benefit of increasing the veracity of the intended limb motion prediction.
(2) Response to Argument
In response to arguments under §103 on page 19, that Davoodi is not directed toward phantom limb rehabilitation, The Office finds this argument non-persuasive. This argument is addressed in the final action dated 3/8/2021 in bullet five and will be repeated here for completeness. In summary, while Davoodi does not explicitly disclose that the system is used for phantom limb rehabilitation, the use of the system of Davoodi by a patient experiencing phantom limb pain would result in some form of phantom limb rehabilitation relief. 
Specifically, Davoodi discloses a system for enabling a user with an amputated and/or paralyzed arm to control a virtual arm by using residual muscle control in their amputated/paralyzed arm captured via electrodes, wherein the virtual arm is simultaneously rendered using VR in an anatomically correct position on the user’s body and is actuated based upon predicting an intended arm motion based upon the captured residual muscle signals from the electrodes and a physics model. As stated on page 2 of the action dated 9/10/2020, the visually displayed limb modeled after the user’s residual nerve impulses aids to resolve cognitive dissonance between the user’s intended motion and the motion they are viewing of their paralyzed arm/prosthesis – thereby soothing phantom limb pain. Evidence that paralyzed patients can also experience phantom limb pain and a brief discussion of phantom limb pain is provided in the previously cited article10. Therefore, when combined with Shiri in the rejection, which explicitly teaches a system for phantom limb rehabilitation, the use of the system for phantom limb rehabilitation is rendered obvious if not disclosed.
Regarding arguments on page 19 that Davoodi is only directed toward sensing signals from a patient’s intact/unimpaired limb for generating the virtual limb motion, The Office finds this argument non-persuasive. This is an incorrect interpretation of the reference first addressed in the action dated 9/5/2017 and in the parent application 15/039,558, the discussion will be held again here for completeness. Applicant mischaracterizes paragraphs [0018]-[0019] and fails to consider the embodiments described in [0015]-[0017], wherein at least one embodiment of Davoodi discloses placing sensors on portions of a 
Summarizing, Davoodi teaches a system which uses EMG detectors (12) placed upon nerves in an paralyzed or amputated limb to detect residual nerve signals, processes this data, and uses this data to produce a virtual limb (28) which remains in an anatomically correct position when the user moves their head around (best summarized in [0015]-[0016]). The explicitly recited purpose of the system is to calibrate the processing system such that the displayed virtual limb matches the intended residual nerve input signal provided by the user. The calibrated system is ultimately used in conjunction with electrodes [0005] placed on the paralyzed portions of the user’s limb (or a prosthetic with actuators in case of an amputated limb) that activate based upon the residual nerve input signals so that the user’s paralyzed (or amputated) limb can move with a full range of motion as intended by the user. 
The primary calibration method is shown in Figure 3 and [0016]-[0017], wherein the system will detect an intended movement from the residual muscle signals of the user’s paralyzed limb (e.g., a thumbs up signal for the sake illustration) (40,42) and produces a predicted limb motion (44) (e.g., thumbs up continuing the illustration). The system then uses this predicted limb motion to generate command signals for the electrodes which will later be placed on the paralyzed limb (46). The electrode activations on the paralyzed limbs are then predicted to simulate the motion of the limb if the electrodes were currently placed on the user’s arm (50) and this simulation is output (28). The system then compares the predicted limb motion (e.g., thumbs up) with the simulated limb motion (52) are alters the command signal programming based on the errors. Additionally the user learns how their residual nerve inputs on their paralyzed/amputated limb produce the simulated output, which further helps calibrate the end system. 
Another calibration process is described in [0018]-[0019] wherein motion sensors are placed upon the intact portions of the user’s paralyzed arm (the joints they still have control over). The system then predicts motion based on the residual nerve inputs as described above. Thereby if the real motion of the intact portions of the user’s paralyzed arm matches the motion of the joints in the simulated arm (28) the patient can have the same feeling as they would when operating the final system, (e.g., when 
Therefore, at least one embodiment of Davoodi discloses placing sensors on portions of a paralyzed or amputated limb during the calibration process and displaying the virtual arm rendering with respect to, and based on the signals from, the paralyzed or amputated limb.
Regarding arguments on page 19-20, that Davoodi discloses that the VR simulation is from the perspective of the user and therefore is not efficient for phantom limb rehabilitation, The Office finds this argument non-persuasive and moot. As explained above, Davoodi’s display of a virtual arm over a paralyzed or amputated arm helps soothe the cognitive dissonance of phantom limb pain as is known in the art. Assuming there is evidence that a third party perspective view is somehow more efficient at resolving phantom limb pain, which none has been provided, the point is moot since a first person perspective is still effective in resolving phantom limb pain. As addressed in bullet 5 on page 3 of the previous action dated 3/8/2021, regardless of how efficient Davoodi is in treating phantom limb pain it is still effective and thereby meets the claim language. Arguments stating patients with prosthesis’ still report phantom limb pain is beside the point, as the arm calibration process described in Davoodi still resolves phantom limb pain. In other words, even if patients with prosthesis still report phantom limb pain it does not mean that a virtual limb simulating the intended movements of an arm using residual muscle control as in the calibration process of Davoodi is ineffective at treating phantom limb pain in any capacity.
Regarding arguments on page 20 that Davoodi is entirely silent on predicting aggregated motions comprising individual motions of several joints of said affected limb performed at least partly simultaneously, The Office finds this argument non-persuasive. This argument has been addressed in bullet 4 of the previous action dated 3/8/2021 and page 3 of the action dated 9/10/2020 and is repeated here for completeness. Applicant provides no attempt at disproving the provided citations and disclosures in the present appeal. At least ¶ [0016], [0019], [0026], and Figure 1, Davoodi renders a virtual limb which has been amputated based on modeling the internal and external forces on the limb including multiple “joints”. This includes at least hand and wrist positions, which includes at least two joints based upon the results of the simulation predictions. Paragraph [0026] should be read in full to see how forces are Shiri is silent on predicting the aggregate motions of the limb are deemed moot as Shiri is not relied upon to teach this feature11. 
Regarding arguments on page 20-21, that the combination of Davoodi with Shiri is rooted in hindsight, The Office finds this argument non-persuasive. These arguments were addressed in bullet 6 of the rejection dated 3/8/2021 which is mainly repeated here12. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as stated on page 3-4 of the action dated 9/10/2020, Shiri is relied upon to teach using a camera to capture an image of the user from a third person perspective and superimposing the predicted limb motion calculated in Davoodi over the arm of the subject in the third person display and, generally, the concurrent use of the system for phantom limb pain rehabilitation. Use of such a third person display increase the user’s ability to visualize themselves performing the motion with their affected limb by providing an alternate viewpoint, thereby improving the training feedback provided to the user in regaining control over their limb, increasing the realism of the simulation, and helping to motivate the Davoodi for the same reasons as discussed more below (i.e., enabling additional viewpoints of the simulated limb for increased feedback).  The use of the system to treat phantom limb rehabilitation further increases the extensibility of the system and enables the system to be utilized for a greater variety of useful applications. 
The use of the system for phantom limb rehabilitation and providing the display in a third person perspective does not render Davoodi unsatisfactory for its intended purpose of facilitating the control of a partially paralyzed or amputated limb, nor does Davoodi teach away from such a combination. The user in the combination is still able to easily visualize the motion of the virtual arm for control feedback. Davoodi’s mere disclosure that the display is shown from first person perspective does not constitute a teaching away from a third person perspective13. It is also noted that the combination does not change the principle of operation since such phantom pain rehabilitation is merely a corollary benefit of using the combined system. Arguments that a third person perspective display would be awkward for the patient is not evidenced via an Affidavit. Moreover, the relatability/realism/naturalness of the simulation is important for both enabling a user to control the virtual limb and experience phantom limb rehabilitation and any mental adjustments needed by the user to understand their limb positioning would be the same for both processes. Therefore, both processes would be rendered awkward to the patient assuming arguendo applicant’s assertions are true. Regarding arguments that applicant envisions a different way of combining the inventions does not detract from the provided combination and provided reasons for the combination.  
Regarding arguments that the noted dependent claims are allowable by means of dependency, The Office finds this argument non-persuasive. As the rejections for the independent claims are maintained, the rejections for the corresponding dependent claims are maintained accordingly.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM D ERMLICK/Examiner, Art Unit 3715         

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715 

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        

                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Stages for Developing Control Systems using EMG and EEG Signals: A survey”; 2011; https://pdfs.semanticscholar.org/9406/a5bcb655571eb1aecb9528f445570b240086.pdf 
        2 A brief example of this idea is detailed in ¶ [0025], wherein residual muscles in a user’s shoulder is used to control both arm and hand movements. See also [0027].
        
        3 Also see ¶ [0020], [0022], etc. for additional motivation provided in Shiri et al.
        4 A brief example of this idea is detailed in ¶ [0025], wherein residual muscles in a user’s shoulder is used to control both arm and hand movements. See also [0027].
        
        5 Also see ¶ [0020], [0022], etc. for additional motivation provided in Shiri et al.
        6 https://jneuroengrehab.biomedcentral.com/articles/10.1186/1743-0003-9-85 
        7 https://pdfs.semanticscholar.org/0ce1/39264ea8d334a1b47487c95c86c3e52d8559.pdf 
        8 A brief example of this idea is detailed in ¶ [0025], wherein residual muscles in a user’s shoulder is used to control both arm and hand movements. See also [0027].
        
        9 Also see ¶ [0020], [0022], etc. for additional motivation provided in Shiri et al.
        10 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4182588/
        11 For completeness, while not relied upon in the present rejection, Luo et al. also discloses this feature at least at [0017].
        12 See page 4-5 of the rejection dated 3/8/2021 for more clarity on the details of the combination. For completeness, while not relied upon in the present rejection, reference https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5626370&tag=1 in Figure 6 shows a virtual arm prosthetic calibration system like Davoodi from a third person perspective via the use of a camera. This aids in showing the feasibility of the combination. 
        13 See MPEP §2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”